DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 09/02/2021  with respect to claims 1-8 have been considered but are moot because they do not apply to the combination of references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2016207358 A English Translation) in view of Okuhara et al. (US 6495767 B2 hereinafter Okuhara).
    PNG
    media_image1.png
    1125
    884
    media_image1.png
    Greyscale

Figure 1: Reproduced Figure 1

    PNG
    media_image2.png
    802
    729
    media_image2.png
    Greyscale

Figure 2; Reproduced Figure 2
Regarding claim 1, Kato discloses, in Fig.1, a grommet (1) comprising; a first grommet (10A) and a second grommet (10B) that are separate from each other, the first grommet and the second grommet being interposed between an attachment hole provided in a vehicle body panel and a wire harness passed through the attachment hole (see 10A and 10B between the hole of P and w ire harness passing through 10A and 10B) , wherein the first grommet includes a first tube-shaped portion (13) for covering an outer periphery of the wire harness (13 provides a conduit for a wire harness to pass through), and an expanded tube portion (15) that expands in diameter and extends from the first tube –shaped portion (13) , and at an end portion on the expanded side (end of 15 that is connected to P), has a seal portion (11A) into which a peripheral edge of the attachment hole is to be fit (11 A and 12 is fitted onto the hole within P), the second grommet (10B) includes a second tube-shaped portion (14) for covering an outer periphery of the wire harness (14 provides a conduit for a wire harness to pass through), and a closing portion (16) that is extended toward the outer periphery from the second tube-shaped portion (14) and is attached to the expanded tube portion (part 11A of 10A) such that the expanded side of the expanded tube portion is closed (see part 11B of 16 that is connected 11A such that opening within 10A is closed by 10B), and a sound insulation space is formed between the inner peripheral surface of the expanded tube portion and the closing portion (see space S1 and S2 that formed when joining together 10A and 10B) when the closing portion is engaged with the expanded tube portion (see 15 and 16 engaging together to form an interior space).
  Kato fails to specifically disclose that the closing portion extends in a direction perpendicular to axis of the grommet.
Okuhara discloses a closing portion (25; Fig,2) extends in a direction perpendicular to axis of the grommet (see vertical portion of 25;Fig.2).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Okuhara to modify the closing portion of Kato in order to provide a certain shape to assist in compressibility of the grommet in the horizontal direction depending on the users preference.
	
Regarding claim 2, Kato discloses, in Fig.1, wherein the closing portion is provided on an inner side in a radial direction of the seal portion (see 16 and 16A extending towards in an inner side of seal 11A when viewed from the front).
Regarding claim 3, Kato discloses wherein part of the sound insulation space (S2) is interposed between the seal portion and the closing portion in the radial direction (see S2 formed in a radial direction relative to 16 and 11A).
Regarding claim 4, Kato discloses wherein the expanded tube portion (15) includes a joining piece (see Reproduced Fig.1 above) that extends from an inner peripheral surface (see Rep.Fig.1 above) of the expanded tube portion (15), and the closing portion (16) includes a holding portion (11B and 22) that holds the joining piece so as to sandwich the joining piece (part 22 and 11B holds and sandwiches together the joining piece shown in Rep.Fig.1 above).

Regarding claim 5, Kato discloses wherein the seal portion (11A) includes an outer peripheral groove ( see groove that panel P slides into) into which the peripheral edge of the attachment hole enters, that is formed on an outer peripheral surface of the seal portion, a brim portion (see brim portion in Reproduced Figure above) that is formed on a frontward side in an axial direction with respect the outer peripheral groove (see location of brim on right side of the groove), and a lip portion (see Reproduced Figure above) that is formed on a rearward side in the axial direction with respect to the outer peripheral groove ( see lip on left side of groove), and the joining piece that is joined to the holding portion is formed on an inner side in a radial direction of the lip portion ( see joining piece in Reproduced Figure showing in an inner side radially compared to where the lip portion is).  
Regarding claim 6, Kato discloses wherein a portion of the sound insulation space is formed between the holding portion and the brim portion (a space is formed between holding portion 22 and brim portion; see Reproduced Figure above).  
Regarding claim 7, Kato discloses wherein the attachment hole includes a protruding portion (see protruding portion of Panel in Reproduced Figure 2 above) that protrudes toward a side surface from the peripheral edge of the attachment hole, and the lip portion protrudes to an outer side in a radial direction of the protruding portion (see how lip surrounds the protruding portion in a radial direction).  
Regarding claim 8, Kato discloses wherein the joining piece protrudes inward in a radial direction from an inner peripheral surface of the seal portion (see joining piece protruding upwards in Rep.Figure 2 above), and the holding portion (22) holds the joining piece such that the joining piece is sandwiched in an axial direction (part 22 shown in Rep. Figure 1 sandwiches the piece of the joining piece that protrudes upwards in Reproduce Fig.2 above).
 

	 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848